OPINION OF THE COURT
Per Curiam.
The Grievance Committee served the respondent with a petition dated July 8, 2004, containing a single charge of professional misconduct. After a hearing on September 22, 2004, the Special Referee sustained the charge. The petitioner now moves to confirm the Special Referee’s report and to impose such discipline as the Court deems appropriate. The respondent’s counsel has submitted an affirmation in response in which he asks that the Special Referee’s report be confirmed and that, based upon all of the mitigating evidence, the Court impose a censure upon the respondent.
Charge One alleges that the respondent was convicted in the Criminal Court of the City of New York, New York County, upon his plea of guilty, of the crime of attempt to commit a violation of Election Law § 14-120, a class B misdemeanor. He was sentenced to a conditional discharge and a $1,000 civil fine.
Inasmuch as the charge was totally uncontroverted, the motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to impose, the petitioner notes that the respondent’s disciplinary histoiy consists of a letter of caution dated December 15, 1998, for failing to reregister as an attorney with the Office of Court Administration. The respondent asks the Court to consider his cooperation, his acceptance of responsibility for his lapse in judgment, and his expressed remorse. The District Attorney’s office submits that the respondent’s culpability was considerably less than that of former Councilman Leffler, the public official who directed him to engage in certain conduct, and who sought to directly benefit from the scheme.
Under the totality of circumstances, the respondent is publicly censured for his professional misconduct.
Prudenti, P.J., Florio, H. Miller, Schmidt and Adams, JJ., concur.
*205Ordered that the petitioner’s motion to confirm the Special Referee’s report is granted; and it is further,
Ordered that the respondent is publicly censured for his professional misconduct.